DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 8, 9, 11-14, 16, 18 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More particularly, claims Claim 1, 9 and 16 recites the limitation "the volume clamp method”.  However, there is insufficient antecedent basis for this limitation in the claim. In addition, in regards to Claim 1, the first instance of an abbreviation should be fully spelled out – e.g. “pleth signal” in line 9 should be --plethysmograph (pleth) signal--. Same for claims 9 and 16.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20060195034 to Skrabal et al. (Skrabal). 

In regards to Claim 1, Skrabal teaches a method to measure a patient’s blood pressure by a blood pressure measurement system utilizing a finger cuff to implement the volume clamp method (see entire document, for example para. 0012 “It is an object of the present invention to improve the above described methods and devices for the continuous, non-invasive measurement of blood pressure using the vascular unloading technique”, para. 0034, 0036, 0039 “finger cuff”),the method comprising: placing the finger cuff around a patient’s finger such that an inflatable bladder abutting the patient’s finger and the LED PD a light emitting diode (LED) - photodiode (PD) pair of the finger cuff aid in measuring the patient’s blood pressure by the blood pressure measurement system (see entire document, for example para. 0018, 0033, 0034 “light emitters” and “light detectors”), wherein pressure is applied to the inflatable bladder to replicate the patient’s blood pressure based upon measuring a pleth signal received from the LED-PD pair to implement the volume clamp method (see entire document, for example para. Abstract , 0012, 0032, 0051 and Claim 27), applying heat generated by a heating element to the finger of the patient to increase the temperature of the finger, wherein the heating element generates heat at a predetermined temperature, wherein the heating element is located within the finger cuff or at an outer surface of the finger cuff and does not abut directly against the finger of the patient (see entire document, for example 

In regards to Claim 9, Skrabal teaches wherein the hand and finger rests on the heating device (see entire document, for example para. 0036 “heating spiral” para. 0037 “lie..inside of the hand”), and wherein the heating device includes a heating element that generates heat at the predetermined temperature (see entire document, for example para. 0036 “a heating unit 21 may also be either integrated in or attached to the two pressure cuffs 1, 1'”; para. 0037 and 0038 “heating unit 21 may have at least one temperature sensor 20, 20' placed in one of the pressure cuffs 1, 1', whose temperature signal is used for controlling the heat output of the heating unit 21.”) and the heating device is a palm-sized structure upon which the patients hand and finger with the finger cuff can rest to receive heat (see entire document, for example para. 0036, 0037 “The heating unit could also be shaped like a mitten enclosing more than one finger or it may be sheet-shaped and fastened around the hand by a touch-and-close fastener. When used in an intensive care unit it is of advantage if at least the finger tips are left free to permit the physician to judge blood circulation and oxygen saturation. “).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1-3, 5-6,  8-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100049007 to Sterling et al (Sterling) in view of US 20060195034 to Skrabal et al. (Skrabal). 

In regards to Claims 1 and 9, Sterling teaches a method to measure a patient's blood pressure by a blood pressure measurement system utilizing a finger adapter (see entire document, for example para. 0046, 0132, 0136 and 0139 “the finger adapter 90 similarly includes a balloon or inflatable gas-tight bag 94 that can be filled with a gas or suitable liquid” and Figs. 13-15),  the method comprising: placing the finger adapter around a patient finger such that an inflatable bladder abutting the patient finger  (see 
For clarification, upon reconsideration of the Sterling teachings, the Examiner finds Sterling teaches a LED-PD pair for the purpose of measuring oximetry plethysmograms see entire document, for example para. 0066 “the integrated physiological apparatus and systems include at least one physiological sensor that is adapted to monitor blood pressure” and 0067 “As illustrated in FIG. 1, the oximetry sensor 

Skrabal teaches a finger cuff to implement the volume clap method for the purpose of monitoring blood pressure (see entire document, for example para. 0012 “It is an object of the present invention to improve the above described methods and devices for the continuous, non-invasive measurement of blood pressure using the vascular unloading technique”, para. 0034, 0036, 0039 “finger cuff”).  

Skrabal also teaches wherein the hand and finger rests on the heating device (see entire document, for example para. 0036 “heating spiral” para. 0037 “lie..inside of the hand”), and wherein the heating device includes a heating element that generates heat at the predetermined temperature (see entire document, for example para. 0036 “a heating unit 21 may also be either integrated in or attached to the two pressure cuffs 1, 1'”; para. : 0037 and 0038 “heating unit 21 may have at least one temperature sensor 20, 20' placed in one of the pressure cuffs 1, 1', whose temperature signal is used for controlling the heat output of the heating unit 21.”) and the heating device is a palm-sized structure upon which the patients hand and finger with the finger cuff can rest to receive heat (see entire document, for example para. 0036, 0037 “The heating unit could also be shaped like a mitten enclosing more than one finger or it may be sheet-shaped and fastened around the hand by a touch-and-close fastener. When used in an intensive care unit it is of advantage if at least the finger tips are left free to permit the physician to judge blood circulation and oxygen saturation. “) for the purpose of monitoring blood pressure..  

Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to implement the method to measure a person’s blood pressure taught by Sterling using a finger cuff to implement the volume 

In regards to Claims 2 and 11, Sterling teaches wherein applying the heat generated from the heating element to the finger of the patient comprises: providing, by a voltage source, an electrical current to the heating element; converting, by the heating element, the electrical current into heat; and transferring, by the heating element, the converted heat to the finger of the patient to increase the temperature of the finger (see entire document, for example Fig. 14 and para. 0040 and 0082). 

In regards to Claims 3 and 12, Sterling teaches applying the heat generated from the heating element to the finger of the patient is performed while obtaining the measurement of the patient's blood pressure (see entire document, for example Abstract “measuring at least one physiological characteristic at the target measurement site with the physiological sensor during or within a predetermined period after heating the extended tissue region”). 

In regards to Claims 5 and 14, Sterling teaches the predetermined temperature is approximately 35 degrees Celsius (see entire Sterling document, for example para. 0050 “temperature in the range of approximately 35-37.degree. C.”). 

In regards to Claims 6 and 13, Sterling teaches the heating element includes one or more of the following: a metal heating element, ceramic heating element, polymer positive temperature coefficient 

In regards to Claim 8, Sterling teaches subsequent to placing the finger cuff around the patient's finger, placing the patient's hand with the finger cuff around the patient's finger inside a glove, wherein the heating element is located within the heating glove or at an outer surface of the heating glove and does not abut directly against the hand and fingers of the patient (see entire document, for example para. 0132, 0135 and Fig. 13 the finger adapter (90) is positioned in the hand warmer (or glove) (98),wherein the hand warmer (98) includes the heating means (40b) such as radiative, conductive an convective heating means). 

Allowable Subject Matter
Claims 16, 18 and 19 are allowable. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to fairly render unpatentable a method to measure a patient’s blood pressure by a blood pressure measurement system utilizing a finger cuff to implement the volume clamp method, the method comprising: transferring heat generated from a heating fixture to a hand and a wrist and the finger of the patient at a predetermined temperature to increase the temperature of the hand and wrist and finger, wherein the hand and wrist and finger with finger cuff rest on a pad removably attached onto a top surface of the heating fixture, wherein the heating fixture includes a heating element that generates heat at the predetermined temperature, wherein the hand and wrist and finger of the patient rest on the pad to receive heat from heating element, wherein the heating fixture provides a structural housing large enough to support the pad removably attached thereto and to support the patient’s hand and wrist and finger with the finger cuff in combination with all other claim limitations.  

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. See Carek, Andrew M., and Omer T. Inan. "A temperature-controlled glove with non-invasive arterial pulse sensing for active neuro-vascular assessment." 2016 38th Annual International Conference of the IEEE Engineering in Medicine and Biology Society (EMBC). IEEE, 2016.

Response to Amendments and Arguments
Applicant’s amendments and arguments filed December 4, 2020 have been fully considered. Accordingly, the prior rejections under 35 USC 112 have been withdrawn. Similarly, the rejections under 35 USC 103 of Sterling in view of Baumbach is withdrawn. However, upon further consideration, a new ground of rejection is made in view of US 20060195034 to Skrabal et al. (Skrabal) as provided above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                          /CHRISTIAN JANG/Primary Examiner, Art Unit 3791